Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20140353595).

Regarding claim 1. Choi discloses A light emitting display apparatus 140 [0151], comprising:
an overcoating layer 210 on a substrate 21 and including a base portion 218 and a protrusion portion 219;
a first electrode 221 disposed to cover the base portion and a side portion of the protrusion portion (Fig 8);
a bank layer 223/225 on a part (Fig 8) of the first electrode;
a light emitting layer 220 on the first electrode and the bank layer (Fig 8); and
a second electrode 222 on the light emitting layer,

a first part (the portion of 223 which is vertically overlapped to the 225) on the protrusion portion of the overcoating layer (Fig 8);
a second part (the portion of 223 which is vertically non-overlapped to the 225) surrounding the first part and including an inclined upper surface (Fig 8); and
a light extraction pattern 225 ([0105], further because 133 is a part of the bank) on the first part adjacent to the second part (Fig 8).

Regarding claim 2. Choi discloses The light emitting display apparatus of claim 1, wherein the light extraction pattern is disposed on the protrusion portion of the overcoating layer (Fig 8).

Regarding claim 3. Choi discloses The light emitting display apparatus of claim 1, wherein the first electrode includes a reflective layer (Fig 8, [0096]) and is disposed between the protrusion portion of the overcoating layer and the light extraction pattern (Fig 8).

Regarding claim 4. Choi discloses The light emitting display apparatus of claim 1, wherein the light extraction pattern protrudes from an upper surface of the first part of the bank layer (Fig 8).



Regarding claim 6. Choi discloses The light emitting display apparatus of claim 4, wherein a gradient of a tangent line of a part of the light extraction pattern adjacent to the second part of the bank layer is larger than a gradient of a tangent line of a part of the second part adjacent to the light extraction pattern (Fig 8: because 225 has much steeper slope than the slope of the 223, and further see the concave portion of 225 between 225a and 225b; between 225b and 225c).

Regarding claim 7. Choi discloses The light emitting display apparatus of claim 1, wherein the light extraction pattern includes a concave pattern toward the inner portion from an upper surface of the first part of the bank layer (Fig 8: see the concave portion of 225 between 225a and 225b; between 225b and 225c). 

Regarding claim 8. Choi in view of Yoshizumi discloses The light emitting display apparatus of claim 7, wherein a shape of the light extraction pattern has one of a semicircle, the concave pattern with a convex side surface, a triangle, and a trapezoid (Fig 8).



Regarding claim 18. Choi discloses A light emitting display apparatus 140, comprising:
an overcoating layer 210 including a base portion 218 and a protrusion portion 219;
a first electrode 221 disposed to cover the base portion and a side portion of the protrusion portion (Fig 8);
a bank layer 223/225 on a part of the first electrode (Fig 8);
a light emitting layer 220 on the first electrode and the bank layer (Fig 8); and
a second electrode 222 on the light emitting layer,
wherein the bank layer includes:
a first part (the portion of 223 which is vertically overlapped to the 225) on the protrusion portion of the overcoating layer;
a second part (the portion of 223 which is vertically non-overlapped to the 225) surrounding the first part and including an inclined upper surface (Fig 8); and
a light extraction pattern 225 ([0105], further because 133 is a part of the bank) on the first part adjacent to the second part, and
wherein the first electrode is configured to reflect light emitted from the light emitting layer toward the second electrode (Fig 8, [0096]).



Regarding claim 20. Choi discloses The light emitting display apparatus of claim 18, wherein:
the light emitting layer includes a first protrusion pattern corresponding to the light extraction pattern of the bank layer (Fig 8); and
the second electrode includes a second protrusion pattern corresponding to the first protrusion pattern (Fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20140353595) in view of Yamazaki (US 20140291648).

Regarding claim 10. Choi discloses The light emitting display apparatus of claim 1, except further comprising: a first encapsulation layer on the second electrode; and a 
However, the claimed structure including encapsulation layer and cover is well known in the art. For example, Fig 4 of Yamazaki discloses a first encapsulation layer 190 [0055] on the second electrode 142; and a foreign material cover layer 185 on the first encapsulation layer, wherein the first encapsulation layer is disposed to correspond to a shape of the second electrode (Fig 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Choi’s device structure to have the Yamazaki’s device structure for the purpose of providing enhanced liability of the light-emitting device by protection of foreign substances e.g. water and/or oxygen [0055].

Regarding claim 11. Choi in view of Yamazaki discloses The light emitting display apparatus of claim 10 except wherein:
a refractive index of the bank layer is smaller than a refractive index of the light emitting layer, and a refractive index of the foreign material cover layer is smaller than a refractive index of the first encapsulation layer.
However, the Choi’s refractive index of the listed material [0109] of the bank layer is essentially smaller than the Choi’s refractive index of the listed material [0085]-[0094] of the light emitting layer, and the Yamazaki’s refractive index of the listed material [0090] of the foreign material cover layer is essentially made of smaller than the Yamazaki’s refractive index of the listed material [0057] of the first encapsulation layer.


Regarding claim 12. Choi discloses A light emitting display apparatus, comprising:
an overcoating layer 210 on a substrate 21 and including a base portion 218 and a protrusion portion 219;
a light emitting diode (Fig 8: OLED) on the overcoating layer and including a first electrode 221, a light emitting layer 220, and a second electrode 222;
a bank layer 223/225 between the first electrode and the light emitting layer, and defining an emission area (Fig 8); and
wherein an upper surface of the bank layer includes a concave pattern or a convex pattern on an inclined surface extending from the emission area (Fig 8: see the portion of 225 between 225a and 225b; between 225b and 225c), 
a plane surface spaced apart from the inclined surface (Fig 8), and the plane surface adjacent to the inclined surface to improve a light extraction efficiency and a front efficiency for light emitted from the light emitting diode (Fig 8, [0096]/[0139]).
But Choi does not disclose an encapsulation part on the light emitting diode and including a first encapsulation layer, a foreign material cover layer, and a second encapsulation layer.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Choi’s device structure to have the Yamazaki’s device structure for the purpose of providing enhanced liability of the light-emitting device by protection of foreign substances e.g. water and/or oxygen [0055].

Regarding claim 13. Choi in view of Yamazaki discloses The light emitting display apparatus of claim 12, Choi discloses wherein the concave pattern or the convex pattern surrounds the emission area (Fig 8).

Regarding claim 14. Choi in view of Yamazaki discloses The light emitting display apparatus of claim 12, Choi discloses wherein the concave pattern or the convex pattern is disposed on the protrusion portion of the overcoating layer and the first electrode (Fig 8).

Regarding claim 15. Choi in view of Yamazaki discloses The light emitting display apparatus of claim 12, Choi discloses wherein a slope of the concave pattern or the convex pattern adjacent to the inclined surface is steeper than a slope of the inclined surface adjacent to the concave pattern or the convex pattern (Fig 8).


the light emitting layer, the second electrode, and the first encapsulation layer are disposed to correspond to a shape of the concave pattern or the convex pattern.
But Choi in view of Yamazaki does not explicitly disclose a refractive index of the bank layer is smaller than a refractive index of the light emitting layer; a refractive index of the foreign material cover layer is smaller than a refractive index of the first encapsulation layer.
However, the Choi’s refractive index of the listed material [0109] of the bank layer is essentially smaller than the Choi’s refractive index of the listed material [0085]-[0094] of the light emitting layer, and the Yamazaki’s refractive index of the listed material [0090] of the foreign material cover layer is essentially made of smaller than the Yamazaki’s refractive index of the listed material [0057] of the first encapsulation layer.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Choi in view of Yamazaki’s discloses the claimed refractive index range for the purpose of providing enhanced luminous efficiency of the light-emitting device.

Regarding claim 17. Choi in view of Yamazaki discloses The light emitting display apparatus of claim 12, Choi discloses wherein a shape of the concave pattern or the convex pattern has one of a semicircle, a pattern with a concave or convex side surface, a triangle, and a trapezoid (Fig 8).


the second electrode includes a second protrusion pattern corresponding to the first protrusion pattern (Fig 8); and 
But Choi does not disclose an encapsulation layer on the second electrode, the encapsulation layer includes a third protrusion pattern corresponding to the second protrusion pattern. 
However, Yamazaki discloses an encapsulation layer 185 on the second electrode 142, the encapsulation layer includes a third protrusion pattern corresponding to the second protrusion pattern (Fig 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Choi’s device structure to have the Yamazaki’s device structure for the purpose of providing enhanced liability of the light-emitting device by protection of foreign substances e.g. water and/or oxygen [0055].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826